DETAILED ACTION
In response to the Article 34 Amendments filed on July 16, 2019, originally filed claims 1-26 are replaced with claims 1-20. Currently, claims 1-20 are now pending. See below regarding non-compliant amendments to the claims presented in the Preliminary Amendments filed on December 3, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on December 3, 2019 does not comply with the requirements of 37 CFR 1.121(c) because applicant has reused claim numbers. It noted there are 26 originally filed claims and applicant cannot reuse claim number. Therefore, the newly added claims 21-24 in the Preliminary Amendments filed on December 3, 2019 is non-compliant and therefore has not been entered. Therefore, the claims as presented in the Article 34 Amendments dated July 16, 2019 are currently examined.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the 
	(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
	(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
	(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
	(4) When claim text shall not be presented; canceling a claim.
		(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
		(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
	(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Specification
The preliminary amendments to the specification filed on December 3, 2021 has been accepted.

Claim Objections
Claims 13-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claims (in this case, claims 12-14 are multiple dependent claims).  See MPEP § 608.01(n).  Accordingly, these claims have not been further treated on the merits. It is noted that these claims may include limitations with antecedent basis issues not addressed since these issues may be resolved with appropriate dependency changes.

Claims 17, 18, and 20 are objected to because of the following informalities: 
Claim 17: the recitation of “and assess whether” on line 10 is suggested to be recited as --and to assess whether--.
Claims 18 and 20: the recitations of “based on the assessment” is suggested to be recited as --based on the assessment by the controller-- so as to avoid any confusion.
Claim 18 is objected to for incorporating the above informality through its claim dependency. Appropriate correction is required.



Claim Rejections - 35 USC § 112
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “the electronic device” on line 5 is confusing because it is unclear if the recitation is referring to only one of the at least one electronic device of lines 3-4, the at least one electronic device, or another different electronic device from the at least one electronic device. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring the at least one electronic device. Therefore, the limitation is suggested to be recited as --the at least one electronic device--.
Claims 8-11 are rejected to for incorporating the above confusion through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleicher (US Pub. No. 2017/0312430 A1).

Claim 1. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Claim 2. Schleicher discloses the assembly of claim 1, wherein the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  
Claim 12. Schleicher discloses the assembly according to any of the preceding claims, wherein the container is one of a cartridge, a vial and a syringe ([0024]). It is noted that while Schleicher discloses a container as required, the container is not positively required as being part of the claimed assembly.
Claims 13-15. It is noted that Schleicher discloses a battery, a processor, and a transmitter, wherein the assembly is configured to sense a signal from the at least one 
Claim 16. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) comprised of an elastomeric material ([0017]) and having at least one magnetic material embedded ([0016]; i.e., electromagnetic) therein and fully encapsulated by the elastomeric material ([0017]), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Claim 17. Schleicher discloses a system for adjusting the dose of an injectable medicine (Fig. 2B; [0034]), the system comprising: 
an assembly for a container (261; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 

a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100);
a wireless communication unit (101) ([0016]); and 
a controller (271) configured to receive data associated with an administered dose of the injectable medicine ([0037]; i.e., how much insulin) and assess whether the administered dose meets one or more prescribed parameters ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  
Claim 19. Schleicher discloses a method for adjusting the dose of an injectable medicine, the method comprising: 
obtaining a system (Fig. 2B; [0034]) comprising an assembly for a container (261; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), a wireless communication unit ([0016]), and a controller (271), the assembly comprising: 

a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
receiving, by the controller, data associated with an administered dose of the injectable medicine ([0037]; i.e., processing device 271 receives amount insulin injected); and 
assessing, by the controller, whether the administered dose meets one or more prescribed parameters  ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschman (US Pub. No. 2001/0034506 A1).
Claim 7. Hirschman discloses an assembly for a container to be filled with a pharmaceutical drug ([0057]; syringe 15 can be filled with a pharmaceutical drug), the assembly comprising: 

a piston rod (40) having a second engagement feature (i.e., extension of drive piston 40 engaging with capture members 30) configured to engage the first engagement feature of the piston (Fig. 2B) and at least one exposed electrical contact (60A-60F) configured to engage with the at least one exposed electrical contact of the piston, such that in an assembled position, the at least one exposed electrical contact of the piston is in electrical communication with the at least one exposed electrical contact of the piston rod ([0059]; Fig. 2B); 
wherein the at least one electronic device includes an integrated circuit, a sensor, or a power supply ([0059]; i.e., integrated circuit).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 3. Schleicher discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 4. Schleicher discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion 
Claim 5. Schleicher discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality .
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Hirschman (US Pub. No. 2001/0034506 A1).
Claim 6. Schleicher discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated.  However, it is noted that Hirschman also discloses a piston (20) with an electronic device (10) embedded therein and in contact with a piston rod (40) ([0057]-[0059]). Hirschman further discloses that the piston includes a first electrical contact (50A-50F) and the piston rod includes a second electrical contact (60A-60F) configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated ([0059]) with the code transferred via contacts 50A-50F and 60A-60F to uniquely identify the piston so as to prevent the injector from functioning when improperly connected ([0060]). Therefore, since both Schleicher and Hirschman are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher with the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with 
Claim 7. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having a first end (Fig. 1B; i.e., end engaging with plunger) and an opposing second end (i.e., end with electrode 115), the first end having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), and a first engagement feature ([0024]; i.e., features on the surface engaging with plunger)
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
wherein the at least one electronic device includes an integrated circuit, a sensor, or a power supply ([0015]; i.e., sensor 107 and power source 103).  
While Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that 
Claim 8. Schleicher discloses the assembly of claim 7, wherein the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Hirschman (US Pub. No. 2001/0034506 A1) further in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 9. Schleicher discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a threaded mechanical interlock. However, it is noted that Huegli also discloses a piston (1) with an electronic device (13) embedded therein and in contact with a piston rod (4). Huegli further discloses that this contact is in the form of a screw connection wherein piston stopper 1 comprising internal threads corresponding to the threaded connecting means 7 of stopper body holder 4 ([0043]; see Figs. 2-4). Therefore, since both Schleicher and Huegli are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Hirschman (US Pub. No. 2001/0034506 A1) further in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 10. Schleicher discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of annular recess receiving annular protrusion, wherein coding feature 28 of bung 20 fits with counterpart 29 of the piston of drug delivery device as illustrated in Figs. 5 
Claim 11. Schleicher discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of a plurality of recesses receiving a corresponding plurality of .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Hendrixxon (US Pub. No. 2009/0005729 A1). 
Claim 18. Schleicher discloses the system of claim 17, wherein Schleicher does not explicitly disclose that the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment. However, Hendrixxon also discloses a 
Claim 20. Schleicher discloses the method of claim 20, wherein Schleicher does not explicitly disclose adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment. However, Hendrixxon also discloses a system for adjusting a dose of an injectable medicine, comprising an injection device (300) and a controller (200) configured to receive data associated with an administered dose of the injectable medicine ([0040]; i.e., history of insulin delivery) and assess whether the administered dose meets one or more prescribed parameters ([0061]-[0062]; i.e., evaluate insulin delivery history) and adjusting subsequent dose of the medications accordingly including for alert situations ([0065]-[0067]). Therefore, since both Schleicher and Hendrixxon are drawn to systems for adjusting dose of an injectable medicine with a controller, it would have been obvious to one of 

Alternatively, claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huegli (US Pub. No. 2003/0233075 A1) in view of Hirschman (US Pub. No. 2001/0034506 A1). 
Claim 17. Huegli discloses a system for adjusting the dose of an injectable medicine, the system comprising: 
an assembly for a container to be filled with a pharmaceutical drug, the assembly comprising: 
a piston (1) having at least one electronic device embedded (13) therein, the at least one electronic device including a sensor ([0052]; i.e., pressure sensor), the piston having a first end (i.e., end with means corresponding to the connecting means 7 of stopper body holder 4) provided with a first engagement feature (i.e., means corresponding to the connecting means 7 of stopper body holder 4) ([0043]; Fig. 4) and an opposing second end (i.e., end with membrane body 3); and 
a piston rod (4) having a second engagement feature (7) configured to engage the first engagement feature of the piston ([0043]; Fig. 4);
a communication unit (14) ([0052]); and 

It is noted that Huegli discloses that the communication unit sends the sensor information to the monitoring means via wires 14 ([0052]) and does not disclose of a wireless communication unit. However, it is noted that Hirschman also discloses that a system comprising a container (215) with a piston (220) having at least one electronic device (210) embedded therein also comprising a transmitter and receiver which is a wireless communication unit to transmit and receive information from transponder 210 ([0099]). Therefore, since both Huegli and Hirschman are drawn to systems with a piston having at least one electronic device embedded therein and means for sending signals from the electronic device to a monitoring means, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the wired means for sending signals of Huegli with a wireless communication unit of Hirschman depending on whether a wired or wireless communication mechanism is preferred and since such modification between a wired communication unit and a wireless communication unit would be a simple substitution of one known element (wired communication) for another (wireless communication) to obtain predictable results (sending information from the electronic device embedded in a piston to a monitoring means), see MPEP 2143(I)(B) for additional details.
Claim 18. Huegli in view of Hirschman discloses the system of claim 17, wherein while Huegli further discloses using the system for precise dosing, see [0006], [0028], warning the user when the force is exceeds pre-set thresholds, see [0061], and that the system being used for quasi-continuously administering micro-doses of insulin, see [0062], Huegli does not explicitly disclose that the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that in order for quasi-continuously administering micro-doses of insulin ([0062]), the monitoring means (claimed controller) of Huegli would have to be configured to adjust a dose subsequent to receiving the warning of the force being outside of the pre-set upper and lower thresholds so that the injection operates reliably and a precise dose is administered ([0006]) so as to avoid a blockage or leak in the system indicated by the warning ([0061]).
Claim 19. Huegli discloses a method for adjusting the dose of an injectable medicine, the method comprising: 
obtaining a system (i.e., injection device) comprising an assembly for a container (i.e., product container) to be filled with a pharmaceutical drug (Abstract, [0007]), a communication unit (14) ([0052]); and a controller ([0052]; i.e., monitoring means), the assembly comprising: 
a piston (1) having at least one electronic device (13) embedded therein (Fig. 4), the at least one electronic device including a sensor ([0052]; i.e., pressure sensor), the piston having a first end (i.e., end with means corresponding to the connecting means 7 of stopper body holder 4) provided 
a piston rod (4) having a second engagement feature (7) configured to engage the first engagement feature of the piston ([0043]; Fig. 4); 
receiving, by the controller, data associated with an administered dose of the injectable medicine (Fig. 10; [0058]-[0060]; i.e., force data illustrated by curves illustrated in Fig. 10); and 
assessing, by the controller, whether the administered dose meets one or more prescribed parameters ([0061]; i.e., determine if exceed or fall below pre-set threshold values).  
It is noted that Huegli discloses that the communication unit sends the sensor information to the monitoring means via wires 14 ([0052]) and does not disclose of a wireless communication unit. However, it is noted that Hirschman also discloses that a system comprising a container (215) with a piston (220) having at least one electronic device (210) embedded therein also comprising a transmitter and receiver which is a wireless communication unit to transmit and receive information from transponder 210 ([0099]). Therefore, since both Huegli and Hirschman are drawn to systems with a piston having at least one electronic device embedded therein and means for sending signals from the electronic device to a monitoring means, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the wired means for sending signals of Huegli with a wireless communication unit of Hirschman depending on whether a wired or wireless communication 
	Claim 20. Huegli in view of Hirschman discloses the method of claim 19, wherein while Huegli further discloses using the system for precise dosing, see [0006], [0028], warning the user when the force is exceeds pre-set thresholds, see [0061], and that the system being used for quasi-continuously administering micro-doses of insulin, see [0062], Huegli does not explicitly disclose comprising: adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that in order for quasi-continuously administering micro-doses of insulin ([0062]), the monitoring means of Huegli would have to adjust a dose subsequent to receiving the warning of the force being outside of the pre-set upper and lower thresholds so that the injection operates reliably and a precise dose is administered ([0006]) so as to avoid a blockage or leak in the system indicated by the warning ([0061]).

Although not explicitly rejected again in view of Schleicher to avoid redundant rejection, it is noted that Schleicher also discloses a wireless communication unit similar to Hirschman. Thus, it also would have been obvious to modify Huegli in view of Schleicher similar to Huegli in view of Hirschman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783